DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 04/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 01/18/2022. Claims 1-2 and 11-12 were amended. Claims 1-20 are currently pending and are subject to the allowance as indicated below.

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 10-14 of Applicant’s Remarks, filed 04/18/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 101 rejection of Claims 1-20 has been withdrawn.  Examiner noting the limitation of “determining a zip code of a user using a website that displays items for sale, wherein determining the zip code of the user comprises determining the zip code of the user through at least one of using tracking cookies for the user using the website or geo-sniffing a current session of the user using the website” as the additional element which made the claim eligible. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims 1 and 11 in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art – “wherein: the geo-classification for the item is set to an always two-day classification at least when a sale margin for the item exceeds a first predetermined margin threshold; the geo-classification for the item is set to a never two-day classification at least when a size of the item exceeds a predetermined size threshold; the geo-classification for the item is set to a local geo classification at least when the sale margin of the item is less than a second predetermined margin threshold; and otherwise, the geo-classification for the item is set to a network geo classification”.
The following are closest prior art:
Curial et al. (US Patent 9047607) teaches offering a customer enhanced shipping options within the fulfillment network based on the customer’s location. However, Curial does not teach the limitations Examiner emphasized above. 
Ackerman et al. (US Patent 9959562) teaches analyzing nation and local item data (local and network) inventory data from a qualified set of fulfillment centers, utilizing fulfillment center zip codes, user zip code, and price thresholds in order to select a fulfillment center. However, Ackerman does not teach the limitations Examiner emphasized above.
Gao et al. (US 20150193784) teaches comparing the customer location to fulfillment center location to offer different delivery options such as next day deliver, two day delivery, or longer delivery if shipment is made from regional or national distribution locations. However, the delivery options are determined based on the distance between the fulfillment centers and the customer location not sales margin thresholds or size thresholds as claimed in the present case. Thus, Gao does not teach the limitations Examiner emphasized above.
Ogborn et al. (US Patent 10489841) teaches fulfillment option benefits where customers may select delivery time frames and options (same day/two day, early morning/late evening, ground/air/etc.) if they qualify by satisfying threshold requirements such as minimum order or cost requirements or geographic location requirements. However, Ogborn does not teach the limitations Examiner emphasized above.
Foreign reference Bhargava (WO00/68859) teaches an order fulfillment system which provides a guarantee to customers that ordered items will be available to be delivered to the customer at the specified delivery date, time, and location. However, the reference does not teach the limitations Examiner emphasized above.
Non-patent literature Acharya (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1068.7528&rep=rep1&type=pdf) teaches vehicle routing based on delivery window constraints. However, the literature does not teach the limitations Examiner emphasized above.
Non patent literature Munoz-Villamizar https://www.sciencedirect.com/science/article/pii/S0959652620354469 teaches short delivery window constraints such as same day delivery, 1-3 day, and 3-5 days. However, the literature does not teach the limitations Examiner emphasized above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628     
      
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628